 

Exhibit 10.1

 

[tm2031779d1_ex10-1img01.jpg] 

September 25, 2020

 

 

Christian Boas

Rue du Moulin 12, 1310 La Hulpe (Belgium)

 

Emile Boas

Avenue du Beau Feuillage 1A, 1950 Kraainem (Belgium)

 

Dreda / Sylvie Boas

Avenue E. Van Becelaere 103, 1170 Watermael-Boitsfort (Belgium)

 

Asco Industries NV and S.R.I.F. NV

Weiveldlaan 2, 1930 Zaventem (Belgium)

 

RE: Amendment to the Agreement for the Sale and Purchase of Shares of S.R.I.F.
NV

 

Dear Sir/Madam,

 

We refer to the agreement for the sale and purchase of the shares of S.R.I.F. NV
among Christian Boas, Emile Boas, Dreda general partnership under Belgian law
and Sylvie Boas (together, the “Sellers”), Spirit AeroSystems Belgium Holdings
BVBA (the “Purchaser”) and Spirit AeroSystems Holdings, Inc. (together with the
Purchaser, “Spirit”, and Spirit together with the Sellers, the “Parties”), as
amended (the “SPA”). Capitalized terms used herein and not otherwise defined
have the meanings ascribed to them in the SPA.

 

Whereas:

 

(A)  As of September 25, 2020, certain Conditions Precedent to the obligations
of the Parties to complete the Transaction have not been satisfied;

 

(B)  One of the remaining Conditions Precedent includes the European
Commission’s approval (the “EC Condition”) to close the Transaction in
accordance with the Commitments;

 

(C)  As of September 25, 2020, Spirit’s management believes it is unlikely that
the EC Condition will be satisfied by the Long Stop Date and Spirit does not
expect to extend the Long Stop Date; and

 

(D)  During a conference call meeting held on 22 September 2020, Mazars,
appointed as the Monitoring Trustee for purposes of the Commitments, has
confirmed that it is very unlikely that the EC Condition will be satisfied by
the Long Stop Date;

 





 

 

In view of the above, the Parties agree and acknowledge that there is no further
interest in continuing the efforts to pursue the fulfillment of the Conditions
Precedent and therefore jointly agree to the following by means of this letter
agreement (the “Letter Agreement”):

 

·The Parties shall no longer be under the obligation to ensure in accordance
with Clauses 4.3.1 and 4.4 that the Conditions Precedent are satisfied as soon
as reasonably possible and on the Long Stop Date at the latest.

 

·The Parties acknowledge and agree that the fact that the Conditions Precedent
have not been satisfied and are no longer expected to be satisfied by the Long
Stop Date does not result from a breach of a Party’s obligations under Clause 4
or of any obligation of Spirit or the Group Companies under the Commitments, or
otherwise, and thereby waive, to the fullest extent possible, any right to claim
whether for indemnification or otherwise on such basis.

 

·Accordingly, the Parties also agree to terminate the SPA in its entirety and by
mutual agreement effective as of 8:00 a.m. CET on September 25, 2020 (the
“Termination Time”) and without need for notice in accordance with Clause 4.6.2
the SPA and the SPA shall be of no further force or effect whatsoever (the
“Termination”); provided that Clauses 1 (Definition and Interpretation), 19
(Notices), 24 (Costs and Expenses), 25.4, 25.5 and 25.8 (General Provisions) and
26 (Governing Law and Competent Courts), shall survive the Termination and shall
each remain in full force and effect in accordance with their respective terms.
In relation to Clause 24, the Parties expressly agree that none of the Parties
shall be entitled to pass on any of the costs and expenses it has incurred in
connection with the Transaction (or shall still incur further to the termination
of the Transaction), including but not limited to fees expensed by their
advisors; provided, however, that Spirit shall only be obligated to pay any
unpaid fees for FTI Consulting (“FTI”) that are set forth on Schedule 1 hereto.

 

·Spirit, Asco Industries NV and S.R.I.F. NV agree to abide by the
confidentiality principles set forth on Schedule 2. The Confidentiality
Agreement and all addenda thereto, including for the avoidance of doubt those
entered into after Signing (each, an “NDA” and collectively, the “NDAS”) will
remain in full force and effect until the later of the termination of the SPA or
the period required by the relevant NDA (without prejudice, however, to any
confidentiality obligations that shall survive the termination of the relevant
NDA).

 

·Each of the Parties, on behalf of itself and causing for each of its respective
successors and past and present subsidiaries, Affiliates (including, for the
avoidance of doubt, with respect to the Sellers, the Group Companies),
assignees, officers, directors, employees, controlling persons, representatives,
agents, attorneys, auditors, stockholders, equity holders and advisors, and any
family member, spouse, heir, trust, trustee, executor, estate, administrator,
beneficiary, foundation, fiduciary, predecessors, successors and assigns of each
of them (the “Releasors”), does, to the fullest extent permitted by Law, hereby
fully release, forever discharge and covenant not to sue any other Party, any of
their respective successors and past and present subsidiaries, Affiliates
(including, for the avoidance of doubt, with respect to the Sellers, the Group
Companies), assignees, officers, directors, employees, controlling persons,
representatives, agents, attorneys, auditors, stockholders, equity holders and
advisors, and any family member, spouse, heir, trust, trustee, executor, estate,
administrator, beneficiary, foundation, fiduciary, predecessors, successors and
assigns of each of them (collectively the “Releasees”), from and with respect to
any and all claims, rights or actions, howsoever arising, of every kind and
nature, in connection with, arising out of, based upon or related to, directly
or indirectly, the Transaction Documents, including any breach, non-performance,
action or failure to act under the Transaction Documents, the events leading to
the termination of the SPA or any other Transaction Documents or this Letter
Agreement. Nothing in this Letter Agreement shall, however, prevent a Party (or
a Group Company) from enforcing its rights and remedies under the NDA.

 





 

 

This Letter Agreement constitutes a written agreement by and among the Parties
as set forth in Clause 25.8 of the SPA. Clause 26 of the SPA shall apply also to
this Letter Agreement.

 





 

 

Yours faithfully on behalf of Spirit,

 

/s/ Mrs. Sam J. Marnick

Mrs. Sam. J. Marnick

 

For acknowledgement and acceptance,

On behalf of the Sellers:

 

/s/ Mr. Christian Boas

Mr. Christian Boas

Date: September 25, 2020

 

 

 

 

 

/s/ Mr. Emile Boas

Mr. Emile Boas

Date: September 25, 2020

 

/s/ Mrs. Sylvie Boas

Mrs. Sylvie Boas

Date: September 25, 2020

 

/s/ Mrs. Sylvie Boas

Dreda General Partnership

Mrs. Sylvie Boas

Director

Date: September 25, 2020

 

On behalf of Asco Industries NV and S.R.I.F.:

 

/s/ Mr. Christian Boas

Mr. Christian Boas

Date: September 25, 2020

 

Cc: Eubelius CVBA

Marieke Wyckaert and

Matthias Wauters

Avenue Louise 99, 1050

Brussels (Belgium)

 





 